Order entered August 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01126-CV

                              BRIGETTA D’OLIVIO, Appellant

                                                 V.

                                 ERHARD HERMUS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14449

                                            ORDER
       Before the Court is appellant’s August 7, 2019 motion for an extension of time to file her

amended brief. We GRANT the motion. We ORDER the amended brief tendered to this Court

by appellant on August 7, 2019 filed as of the date of this order.

       Appellee’s brief is due within thirty days of the date of this order.

                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE